Citation Nr: 1811626	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for migraine headaches.

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1985 to December 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2015 and February 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2017 rating decision, the RO denied entitlement to a TDIU. The Board will take jurisdiction of entitlement to a TDIU per Rice, as part and parcel of the rating for the Veteran's service-connected migraine headaches. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In January 2017, the Board remanded the Veteran's claim to associate with the file any outstanding records, and to schedule the Veteran for a new VA examination.  The matter has now returned to the Board for appellate consideration. The Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand). Specifically, the Veteran underwent a VA examination for his migraine headaches in September 2017, and CAPRI records were associated with the file in December 2017.  Additionally, the Board remand service connection for bilateral pes planus and such was granted in a December 2017 rating decision.  Thus, this issue not currently before the Board. 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The weight of the competent and probative evidence shows that the Veteran has not had migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.120, 4.124a, Diagnostic Code (DC) 8100. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence. Neither the Veteran nor his attorney has alleged any deficiencies in VA's duties to notify and assist. As such, the Board will proceed with consideration of the Veteran's appeal. 

Legal Analysis and Criteria

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentages are based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are not appropriate in this matter as the evidence establishes that the Veteran's service-connected disability largely remained stable and constant. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). The Board finds the Veteran credible, as his statements are detailed and consistent. 

Migraine Headaches

The Veteran contends that his migraine headaches are worse than the currently assigned 30 percent. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines with less frequent attacks; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 
2 months over the last several months; a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months; and, a 50 percent rating is appropriate with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met. See Melson v. Derwinski, 
1 Vet. App. 334 (1991); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria in the 50 percent rating must be met in order to warrant such a rating. The Board notes that § 4.7 is not applicable to DCs that apply successive rating criteria, such as DC 8100. It is successive because the criteria of each lower disability rating are included in the higher disability rating. 

Though the Diagnostic Code does not provide a definition for "prostrating," prostration is defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007). 

Additionally, the term "productive of severe economic inadaptability" is also not defined in veterans' law. However, the Court has stated that this term is not synonymous with being completely unable to work and VA has conceded that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004) (stating that nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating"). 

After a review of the record, the Board finds that the criteria for a rating in excess of 30 percent have not been met throughout the period on appeal. 

The Veteran describes his migraines as severe, with the result that he is unable to do many activities. See 08/23/2016, VA 21-8940, at p. 3. He explains that he has vertigo as a result of the migraines. Id. The Veteran also asserts that while botulinum toxin injections help, it only reduces the durations of the migraines. Id. Furthermore, he admits that he occasionally has periods of two to three weeks with no migraines. Id. While the Board finds that Veteran's statements concerning his migraines and symptoms to be competent and credible as they are largely consistent and detailed, the Board finds that the weight of the competent medical evidence does not support a finding that the Veteran's migraine headaches warrant a rating in excess of 50 percent as discussed below. 

The Veteran underwent a routine future VA examination in May 2015. See 5/21/2015, VA 21-2507a; 5/22/2015, C&P Examination. In the examination, the examiner noted that the Veteran had constant head pain, pulsating or throbbing pain, nausea, sensitivity to light and sound, changes in vision, including flashes of light and tunnel vision; and blurry vision. 5/22/2015, C&P Examination, at p. 2. 
The length of typical head pain was typically between one and two days. Id. However, the examiner opined that the Veteran did not have prostrating attacks, and that there would be no effect on his ability to work. Id. at p. 3. The Board finds this examination to be of limited probative value as the examiner provided limited rationale in for the findings. 

Medical records addressing treatment for the Veteran's migraine headaches were associated with the claims file in December 2017. A February 2016 VA treatment report notes 4 migraines per week, which could last all day and were relieved with medication and resting in a dark room. An August 2016 VA treatment report reflects that the Veteran report decreased frequency of his migraines.  Additionally, between July 2015 and May 2016, the medical records indicate that the Veteran's migraine headaches were improved with botulinum toxin injections. See 12/27/2017, CAPRI, at p. 19, 25, 73. Moreover, he would have seven to nine day periods without headaches. Id. at p. 11. He stated that the frequency of his headaches was reduced from 5 times per week to two. Additionally, the severity decreased from a 10/10 to a 4/10. Id. at p. 25. However, when the Veteran took an increased amount of Verapamil, he would have migraine headaches during the night lasting approximately an hour with 10/10 intensity. Id. at p. 145. He takes Sumatriptan 50mg for relief for the night migraine headaches. Id.

In September 2017, the Veteran underwent another VA examination for his migraine headaches. In that examination, a different VA examiner found comparable or improved results to the May 2015 examination. See 9/19/2017, 
C&P Examination. This VA examination was in person, and the examiner reviewed the e-folder, in addition to CPRS. Id. at p. 1. The examiner noted a detailed medical history concerning the Veteran's migraine headaches. Id. at p. 1-3. Like the prior VA examination, the Veteran's symptoms included pulsating or throbbing head pain; pain on both sides; nausea; sensitivity to light; and changes in vision. However, unlike the prior examination, the duration of the head pain was reduced to less than one day. Id. at p. 12. The examiner also opined that the Veteran does not have characteristic prostrating attacks of migraine/non-migraine headache pain. Id.  The Board finds this examination to be highly probative and places much weight on it because of the thorough file review, to include the detailed Veteran's medical history related to his service-connected headaches, the in-person examination, as well as the largely consistent findings with the May 2015 VA examination. 

The Board finds that based on the Veteran's VA examinations, combined with his detailed medical records, that a rating in excess of 30 percent is not warranted under 38 C.F.R. 4.124a, DC 8100. Both VA examiners provided competent medical opinions that the Veteran does not have prostrating attacks. Additionally, the medical evidence shows that the Veteran has stated that he only has migraine attacks once every two weeks while sleeping. Although he asserted the pain is 10/10, it only lasts an hour, and is resolved when he takes 50 milligrams of Sumatriptan. Additionally, the Veteran's migraine headaches have been reduced in severity and frequency when he utilizes botulinum toxin injections in conjunction with the appropriately prescribed medications. Therefore, the Board concludes that weight of the evidence shows a disability picture with migraines that are not very frequent, completely prostrating and without prolonged attacks that are productive of severe economic inadaptability.  The Board notes that there is some economic inadaptability as the 2017 VA examination report reflects that the Veteran is unable to concentrate/focus during headaches and such will be address in the Remand section as part of the TDIU matter.

The Board notes that the evidence shows the Veteran has migraines. This is directly contemplated by the VA Schedule for Rating Disabilities under Diagnostic Code 8100. Hence, the Board will not conduct a rating analysis under analogous diagnostic codes. Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy."). 

In light of the above, after reviewing the probative, competent medical evidence and the Veteran's contentions, the Board finds that the preponderance of the evidence weighs against a rating in excess of 30 percent. 38 C.F.R. § 4.124a, DC 8100. 


ORDER

A rating in excess of 30 percent for migraine headaches is denied. 


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities. See 8/23/2016, VA 21-8940. 

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty securing employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). Entitlement to TDIU is based on an individual's particular circumstance. Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The Veteran's service-connected disabilities are migraine headaches, rated as 
30 percent disabling; epistaxis and rhinorrhea, rated as 30 percent disabling, chondromalacia of the right knee with degenerative arthritis, rated as 10 percent disabling; left knee chondromalacia, rated as 10 percent disabling; and noncompensable right knee scar and bilateral pes planus with bilateral plantar fasciitis and degenerative arthritis. He currently has a combined rating of 60 percent disabling; however, between March 2013 and October 2017, he had a 70 percent disabling rating.  Yet, he does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the combined rating does not satisfy the percentage requirements. The Veteran does not have a single disability of 
60 percent disabling, nor does he have one that is 40 percent disabling when his total combined disability rating is 70 percent. 38 C.F.R. § 4.16(a). 

The Board has also considered whether the Veteran's service-connected disabilities for migraine headaches and a nasal condition are one disability resulting from a common etiology or a single accident. However, the evidence does not show that they are from one accident. The Veteran's migraine headaches are from a contusion from a punch where his head was knocked into a wall. See 3/20/2010, VA Examination, at p. 15.   His nasal condition is from a separate incident - he was accidentally kicked in the nose during physical training drills. Id. at p. 18. As a result, they are not disabilities resulting from a common etiology or a single accident. Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a). 

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b). Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Services, for extraschedular consideration of a TDIU. 38 C.F.R. § 4.16(b). Neither the RO nor the Board may assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In this case, the Veteran asserts that his service-connected knee disability and service-connected migraine headaches have prevented him from maintaining employment since 2010. However, the Veteran was enrolled in college until his graduation in April 2012. See 5/17/2017, Other - VRE, at p. 288. He has been unemployed since his graduation. He has worked in physically intensive jobs prior to becoming unemployed. Id. at p. 495. 

As the Veteran has remained unemployed since 2012, the Board finds that a referral to the Director, Compensation Services, for a determination of entitlement to an award of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any records cannot be obtained, notify the Veteran and his attorney of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records. 

2. Refer the Veteran's claim for a TDIU per § 4.16(b) to the Director, Compensation Service, for extraschedular consideration as to whether his service-connected disabilities preclude him from participating in gainful employment as needed. 

3. After completion of the above, readjudicate entitlement to a TDIU considering all relevant evidence. If any the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplement statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


